                                                                                  EXHIBIT E


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 11
BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES, INC.                                     Case No. 19-12447 (SMB)
aka Bronx Miracle Gospel Tabernacle, Inc.

                                   Debtor.
---------------------------------------------------------------x

 ORDER PURSUANT TO 11 U.S.C. §§ 105(a), 363 AND 506(c) AND RULE 6004 OF THE
   FEDERAL RULES OF BANKRUPTCY PROCEDURE (A) AUTHORIZING AND
  APPROVING THE SALE OF THE REAL ESTATE TO [______________] FREE AND
    CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, (B)
APPROVING THE PURCHASE AGREEMENT, IF ANY, AND (C) GRANTING RELATED
                                 RELIEF

         Upon the motion dated May 29, 2020 (the “Motion”) of Deborah J. Piazza, the Chapter

11 trustee (the “Trustee”) of Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc.

aka Bronx Miracle Gospel Tabernacle, Inc. (the “Debtor”), for, among other things, the entry of

an order pursuant to sections 105(a), 363 and 506(c) of title 11, United States Code (the

“Bankruptcy Code”) and Rule 6004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), (a) authorizing and approving the auction sale of the Debtor’s Property

located at 2910 Barnes Avenue, Bronx, New York to the highest and best bidder at the auction

free and clear of all liens, claims, encumbrances and interests, and (b) granting related relief

(collectively, the “Sale Relief”); and the Court having entered an order, dated _________, 2020

[ECF Doc. No._____] (the “Procedures Order”) in which the Court, among other things: (i)

approved certain auction and sale procedures (the “Auction Procedures”), (ii) approved the form




{Client/086324/1/02101054.DOC;3 }
of Purchase Agreement,1 (iii) approved the Carve-Out Agreement between the Trustee and

Newell Funding LLC (“Newell”) and (iv) scheduled a hearing on the Sale Relief, including the

Trustee’s request to approve a sale to the bidder(s) submitting the highest or otherwise best offer

for the Property as determined in accordance with the Auction Procedures, for __________,

2020 (the “Sale Hearing”); and the auction scheduled for __________, 2020 (the “Auction”)

having been held as scheduled; and there having been at the Auction _______bidders other than

Newell that were deemed qualified bidders; and it having been determined that ____________

submitted the highest and best bid for the Property at the conclusion of the Auction; and the

Court having held the Sale Hearing to consider the approval of the Sale of the Property [to

_____________ pursuant to the terms and conditions of the Purchase Agreement] [to Newell

pursuant to the terms of the Auction Procedures and Procedures Order]; and the Court having

considered (i) the Motion, (ii) the Purchase Agreement; (iii) the arguments of counsel made, and

the evidence submitted, proffered or adduced, at the Sale Hearing, including the affidavit of

_____________, dated _________, 2020 [ECF Doc. No. ____], and (iv) the record in this case,

of which the Court took judicial notice at the Sale Hearing; and the Court having determined that

the relief requested in the Motion and the Sale of the Property to [_____________. in accordance

with the terms of the Purchase Agreement] [Newell in accordance with the Auction Procedures

and Procedures Order] and the provisions of this order (“Order”) are in the best interests of the

Debtor’s estate, its creditors and other parties in interest; and it appearing that reasonable and

adequate notice of the Motion, the Procedures Order, the Sale and the Sale Hearing have been

provided to all persons required to be served in accordance with the Bankruptcy Code, the

Bankruptcy Rules and the local rules and orders of this Court; and upon the record herein; and


1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to it in the Motion.



{Client/086324/1/02101054.DOC;3 }                           2
after due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

         FOUND AND DETERMINED THAT:2

         A.        The Court has jurisdiction over this matter and over the property of the Debtor,

including the Property to be sold, transferred and conveyed, pursuant to 28 U.S.C. §§ 157(a) and

1334 and the Standing Order of Referral of Cases to Bankruptcy Court Judges of the District

Court for the Southern District of New York.

         B.        The statutory predicates for the relief sought in the Motion and the basis for the

approvals and authorizations herein are Bankruptcy Code sections 105, 363 and 506(c) and

Bankruptcy Rules 2002 and 6004.

         C.        On July 28, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code.

         D.         On January 8, 2020, the Court entered an order directing the United States

Trustee to appoint a Chapter 11 trustee.

         E.         On January 27, 2020, Deborah J. Piazza was appointed as Chapter 11 trustee of

the Debtor (the “Trustee”).

         F.        The Sale Relief constitutes a sale of property of the Debtor’s estate outside the

ordinary course of business within the meaning of section 363(b) of the Bankruptcy Code.

         G.        This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N), and

(O).

         H.        Venue of this case and the Motion in this district is proper under 28 U.S.C. §§

1408 and 1409.


2
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, as applicable.




{Client/086324/1/02101054.DOC;3 }                        3
         I.        As evidenced by the affidavits of service previously filed with the Court, and

based on the representations of counsel at the Sale Hearing: (i) due, proper, timely, adequate and

sufficient notice of the Motion, the Procedures Order, the Auction, the Sale Hearing and the Sale

has been provided in accordance with Bankruptcy Code §§ 102, 105, 363 and 506(c) and

Bankruptcy Rules 2002, 6004, 9008 and 9014 and in compliance with the Procedures Order; (ii)

such notice was good and sufficient, and appropriate under the particular circumstances of this

case; and (iii) no other or further notice of the Motion, the Auction, the Sale Hearing or the Sale

is or shall be required.

         J.        As demonstrated by (i) the testimony and other evidence proffered or adduced at

the Sale Hearing and (ii) the representations of counsel made on the record at the Sale Hearing,

through marketing efforts and a competitive sale process conducted in accordance with the

Procedures Order, the Trustee with her counsel and retained real estate broker Tamerlain Realty

Corp. conducted a thorough and adequate search for interested potential purchasers, and afforded

such interested potential purchasers a full, fair and reasonable opportunity to qualify as bidders

and submit their highest or otherwise best offer to purchase the Property at the Auction.

         K.        The sale process has been conducted fairly and openly in a manner reasonably

calculated to produce the highest and best offer for the Property under the circumstances and in

compliance with the Procedures Order.

         L.        The Trustee and her professionals have complied in all respects with the

Procedures Order.

         M.        The Debtor is the sole lawful owner of the Property, as set forth in the Purchase

Agreement, and upon entry of this Order, the Trustee has the legal power and authority to convey

all of the Debtor’s right, title and interest in the Property.




{Client/086324/1/02101054.DOC;3 }                   4
         N.        The Trustee received ____ qualified bids for the Property at the Auction, and it

was determined at the conclusion of the Auction that __________. submitted the highest and best

bid in the amount of $__________ [which included a credit bid of $_________ as permitted by

paragraphs ___ and ____of the Procedures Order].

         O.        Upon entry of this Order, the Trustee (i) has full power and authority to execute

the Purchase Agreement, and the sale of the Property has been duly and validly authorized, (ii)

has all of the power and authority necessary to consummate the Sale contemplated by the

Purchase Agreement, and (iii) no consents or approvals, other than those expressly provided for

in the Purchase Agreement, are required for the Trustee to consummate the Sale.

         P.        The relief requested in the Motion, including, without limitation, approval of the

Sale of the Property to __________. in accordance with the terms and conditions of the Purchase

Agreement and this Order, is in the best interests of the Debtor’s estate, its creditors and all other

parties in interest in this Chapter 11 case.

         Q.        The Trustee has exercised sound business judgment in deciding, and has shown

good and sufficient justification, to enter into the Purchase Agreement and to sell the Property to

[___________ pursuant to the terms and conditions of the Purchase Agreement] [Newell

pursuant to the Procedures Order and Auction Procedures]. Entry into the Purchase Agreement

and related documents, if applicable, and consummation of the Sale in accordance with the terms

and conditions thereof, constitute the Trustee’s exercise of sound business judgment and such

acts are in the best interests of the Debtor’s estate, in that, without exclusion, (i) the [Purchase

Agreement] [Sale to Newell pursuant to its credit bid] was entered into in good faith and from

arms’-length bargaining positions as between the Trustee and ____________, based upon the

fact that ___________ was the highest bidder at the Auction, (ii) the Trustee was free to deal




{Client/086324/1/02101054.DOC;3 }                  5
with any other party interested in acquiring the Property who submitted the highest bid at the

Auction; and (iii) the Trustee has provided for adequate notice and an opportunity to be heard in

connection with the Sale in this Chapter 11 case.

         R.        A fair and reasonable opportunity to object or be heard with respect to the Motion

and the relief requested therein as well as the Sale has been afforded to all interested persons and

entities, including: (i) the Office of the United States Trustee; (ii) the Office of the New York

State Attorney General; (iii) Debtor and Debtor’s counsel; (iv) all creditors of the Debtor; (v) all

taxing authorities having jurisdiction over the Property, including the Internal Revenue Service

and the New York City Department of Finance; (vi) all governmental agencies that are an

interested party with respect to the Sale and transactions proposed thereunder; (vii) all parties

that are known or reasonably believed to have asserted any lien, encumbrance, claim or other

interest in the Property; (viii) all parties that are known or reasonably believed to have expressed

an interest in acquiring the Property; and (ix) all parties that have requested or that are required

to receive notice pursuant to Bankruptcy Rule 2002 (collectively, the “Auction and Sale Notice

Parties”).

         S.        [Newell is a third party that is unrelated to the Debtor, except for being mortgagee

of the Property, and not an “insider” of the Debtor, as that term is defined in Bankruptcy Code §

101, and no common identity of incorporators, directors or officers exists between the Debtor

and Newell.] [ ____________ is a third party that is unrelated to the Debtor, and not an “insider”

of the Debtor, as that term is defined in Bankruptcy Code § 101, and no common identity of

incorporators, directors or officers exists between the Debtor and ________.

         T.        The Trustee and _________ entered into the [Purchase Agreement][credit bid sale

pursuant to the Auction Procedures and Procedures Order] in good faith, without collusion or




{Client/086324/1/02101054.DOC;3 }                   6
fraud, and at arms’ length, based upon the fact that __________. submitted the highest bid at the

Auction. Neither the Trustee nor _________ engaged in any conduct that would cause or permit

the [Purchase Agreement][credit bid sale transaction], the Auction Procedures, or the

consummation of the transactions contemplated thereby to be avoided, or costs or damages to be

imposed under Bankruptcy Code § 363(n).

          U.       __________ is a good faith purchaser within the meaning of Bankruptcy Code §

363(m), and as such is entitled to the protections of Bankruptcy Code § 363(m).

          V.       The sale process conducted by the Trustee and her retained advisors was open,

fair and reasonable, conducted in good faith and free of collusion, and in compliance with the

Auction Procedures. The outcome of the Auction was not the result of collusive or otherwise

unlawful conduct on the part of _________ or any other third party.

          W.       The offer of ___________ for the Property is the highest and best offer received

by the Trustee after a period in which third parties had sufficient opportunity to seek information

and participate in the Auction for the sale of the Property. All Qualified Bidders had an

opportunity to participate at the Auction. The [Purchase Price (as defined in the Purchase

Agreement)] [credit bid] is fair and reasonable, and constitutes reasonably equivalent value and

fair consideration for the Property under the Bankruptcy Code and other applicable law.

          X.       Not selling the Property free and clear of all encumbrances and interests would

adversely impact the Debtor’s estate, and a sale of the Property other than one free and clear of

all Interests or Claims (as defined below) would be of substantially less benefit to the Debtor’s

estate.




{Client/086324/1/02101054.DOC;3 }                  7
         Y.        The Trustee may sell the Property free and clear of all Interests or Claims

because, in each case, one or more of the standards set forth in Bankruptcy Code §§ 363(f)(1)-(5)

has been satisfied.

         Z.        The Sale of the Property by the Trustee to ________ pursuant to the [Purchase

Agreement] [credit bid transaction under the Auction Procedures and Procedures Order] (i) is or

will be legal and a valid and effective transfer of the Property to ________ and (ii) vests or will

vest __________ with all right, title and interest of the Trustee in the Property on the closing of

the Sale free and clear of any Interests or Claims pursuant to Bankruptcy Code §§ 105, 363(b)

and 363(f), including any claims arising under any theory of successor liability, and including all

mortgages recorded against the Property.

         AA.       There were no objections by any holders of Interests or Claims that have not been

resolved by the terms of this Order, or otherwise overruled or withdrawn, and all such parties are

deemed to have consented to the Motion and Sale Relief pursuant to Bankruptcy Code

§ 363(f)(2).

         BB.       There is cause to lift the stay contemplated by Bankruptcy Rule 6004(h).

         CC.       All findings of fact and conclusions of law made or announced by the Court at the

Sale Hearing or in the Procedures Order are incorporated herein; and it is therefore

         ORDERED, ADJUDGED AND DECREED THAT:

         1.        The Sale Relief requested in the Motion is GRANTED in the manner and to the

extent set forth below, and the Sale Relief and all other transactions contemplated under the

[Purchase Agreement][Auction Procedures and Procedures Order] are hereby approved.




{Client/086324/1/02101054.DOC;3 }                  8
         2.        Pursuant to Bankruptcy Code §§ 105(a), 363(b), 363(f) and 363(m), the Sale and

the Purchase Agreement, if applicable, and the transaction contemplated thereby are hereby

approved and authorized.

         3.        Pursuant to Bankruptcy Code § 363(b), the Trustee is hereby authorized to and

directed to take any and all actions necessary or appropriate to (a) to sell the Property to

___________________ and consummate the Sale in accordance with and subject to the terms

and conditions of the Purchase Agreement, Auction Procedures and/or Procedures Order and to

transfer and assign all right, title and interest (including common law rights) to all property, to be

conveyed in accordance with and subject to the terms and conditions of the Purchase Agreement,

Auction Procedures and Procedures Order and (b) execute and deliver, and is empowered to

perform under, consummate and implement, the Purchase Agreement, if applicable, Procedures

Order and Auction Procedures, together with all additional instruments and documents that may

be reasonably necessary or desirable to implement the Purchase Agreement, if applicable, and/or

Auction Procedures.

         4.        The consideration provided by ___________________ for the Property under the

Purchase Agreement, if applicable, Auction Procedures and/or Procedures Order is fair and

reasonable, and shall be deemed for all purposes to constitute reasonably equivalent value and

fair consideration under the Bankruptcy Code and any other applicable law. The Sale may not

be avoided, or costs or damages imposed on or awarded against any party in interest in this

bankruptcy case under section 363(n), or any other provision, of the Bankruptcy Code.

         5.        Pursuant to Bankruptcy Code §§ 363(b) and 363(f), upon the Closing, and except

as otherwise expressly provided in the Purchase Agreement, if applicable, the Property shall be

transferred to ___________________ free and clear of all mortgages, restrictions,




{Client/086324/1/02101054.DOC;3 }                 9
hypothecations, charges, indentures, loan agreements, instruments, leases, licenses, options,

deeds of trust, security interests, conditional sale or other title retention agreements, pledges,

liens (including, without limitation, mechanics’, materialmens’ and other consensual and

nonconsensual liens and statutory liens), judgments, demands, encumbrances, rights of first

refusal, offsets, contracts, recoupment, rights of recovery, claims for reimbursement,

contribution, indemnity, exoneration, products liability, alter-ego, tax, decrees of any Court or

foreign or domestic governmental entity (to the extent permitted by law), or charges of any kind

or nature, if any, including (without limitation) any restriction on the use, voting, transfer, receipt

of income or other exercise of any attributes of ownership, debts arising in any way in

connection with any agreements, acts or failures to act, of the Debtor or any of the Debtor’s

predecessors, claims (as that term is defined in the Bankruptcy Code), obligations, liabilities,

demands, guaranties, options, rights, contractual or other commitments, restrictions, interests and

matters of any kind and nature, whether known or unknown, choate or inchoate, filed or unfiled,

scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or

unperfected, allowed or disallowed, contingent or noncontingent, liquidated or unliquidated,

matured or unmatured, material or non-material, disputed or undisputed, whether arising prior to

or subsequent to the commencement of this bankruptcy case, and whether imposed by

agreement, understanding, law, equity or otherwise, including claims otherwise arising under

doctrines of successor liability, other than Permitted Exceptions (collectively and as such

pertains to the Property, the “Interests or Claims”), with all such Interests or Claims to attach to

the cash proceeds in the order of their priority, with the same validity, force and effect that they

now have as against the Property, subject to any claims and defenses the Debtor or the Trustee

may possess with respect thereto.




{Client/086324/1/02101054.DOC;3 }                 10
         6.        The Debtor is a tax exempt entity and therefore, no transfer taxes shall be due

from the Sale.

         7.        Following the Closing, no holder of any Interests or Claims against the Debtor or

in the Property shall, and any such holder is hereby enjoined from taking any actions to, interfere

with ___________________’s title to or use and enjoyment of the Property based on or related

to such Interests or Claims.

         8.        The sale, transfer, assignment and delivery of the Property shall not be subject to

any Interests or Claims, and all Interests or Claims of any kind or nature whatsoever shall be and

hereby are released, terminated and discharged as to ___________________ and the Property,

and shall attach only to the net proceeds of the Sale in their order of priority. All persons holding

Interests or Claims against the Property of any kind or nature whatsoever shall be, and hereby

are, forever barred, estopped and permanently enjoined from asserting, prosecuting or otherwise

pursuing      such      Interests   or   Claims   of    any   kind   or   nature   whatsoever   against

___________________, its property, its successors and assigns, its affiliates or the Property,

with respect to any Interests or Claims that such person or entity had, has or may have against or

in the Debtor, its estate or the Property.

         9.        Except as expressly provided in the Purchase Agreement and this Order,

___________________ is not assuming, nor shall it or any of its affiliates be liable or

responsible, as a successor or otherwise, for, any liabilities, debts, or obligations of the Debtor or

its estate in any way whatsoever relating to or arising from Debtor’s ownership, possession or

use of the Property prior to the consummation of the transaction contemplated by the Purchase

Agreement, or any liabilities calculable by reference to the Debtor or any of its operations or the

Property, or relating to continuing or other conditions existing on or prior to the Closing, which




{Client/086324/1/02101054.DOC;3 }                      11
liabilities, debts and obligations, if any, are hereby extinguished against ___________________

or any affiliate of ___________________ insofar as they may give rise to liability, successor

liability or otherwise, against ___________________ or any such affiliate.

         10.       The transfer of the Property to ___________________ pursuant to the Purchase

Agreement does not require any consents other than as specifically provided for in the Purchase

Agreement and constitutes a legal, valid and effective transfer of the Property, and shall vest

___________________ with all right, title and interest of the Debtor in and to the Property free

and clear of all Interests or Claims of any kind or nature whatsoever.

         11.       On the Closing and pursuant to the terms of the Purchase Agreement, this Order

shall be construed and shall constitute for any and all purposes a full and complete general

assignment, conveyance and transfer of all of the Property or a bill of sale transferring good and

marketable title in the Property to ___________________. However, notwithstanding the

preceding sentence, at the Closing the Trustee shall execute a quit-claim deed in proper form for

recording together with the necessary and required transfer documents under New York law.

         12.       ___________________           is   hereby   authorized     in   connection   with   the

consummation of the transaction contemplated by the Purchase Agreement, if applicable, the

Auction Procedures and Procedures Order to allocate the Property among its affiliates, designees,

assignee, and/or successors in a manner as it, in its sole discretion, deems appropriate and to

assign, lease, license, transfer or otherwise dispose of any part or all of the Property to such

affiliates, designee, assignee, and/or successors with all of the rights and protections accorded

under this Order and the Purchase Agreement, the Auction Procedures and Procedures Order and

the    Trustee      shall     cooperate   with    and   take   all   action   reasonably   requested   by

___________________ to effectuate any of the foregoing.




{Client/086324/1/02101054.DOC;3 }                       12
         13.       If any person or entity that has filed financing statements, mortgages, mechanics'

liens, lis pendens or other documents or agreements evidencing Interests or Claims against or in

the Property shall not have delivered to the Trustee prior to the Closing, in proper form for filing

and executed by the appropriate parties, termination statements, instruments of satisfactions,

releases of all Interests or Claims that the person or entity has with respect to the Property, or

otherwise, ___________________ is hereby authorized and directed to execute and file such

statements, instruments, releases and other documents on behalf of the person or entity with

respect to the Property.

         14.       Except as otherwise provided in the Purchase Agreement, on the Closing Date,

each of the Debtor’s creditors is authorized and directed to execute such documents and take all

other actions as may be necessary to release their respective Interests or Claims against the

Property, if any, as may have been recorded or may otherwise exist.

         15.       Each and every filing agent, registrar, filing officer, title agent, title company,

recorder of mortgages, recorder of deeds, registrar of deeds, administrative agency or unit,

governmental department or unit, secretary of state, federal, state or local official, and all other

persons and entities who may be required by operation of law, the duties of their office, or

contract, to accept, file, register or otherwise record or release any documents or instruments, or

who may be required to report or insure any title or state of title, is hereby directed to accept any

and all documents and instruments necessary and appropriate , including a certified copy of this

Order, to consummate the transaction contemplated in the Purchase Agreement and/or

Procedures Order (including, without limitation, striking all recorded Interests or Claims).

         16.       The transaction contemplated by the Purchase Agreement. Auction Procedures

and Procedures Order has been bargained for and undertaken by ___________________ and the




{Client/086324/1/02101054.DOC;3 }                  13
Trustee at arms’ length, without collusion and in good faith within the meaning of Bankruptcy

Code § 363(m). The consideration provided by ___________________ for the Property under

the Purchase Agreement, if applicable, Procedures Order and/or Auction Procedures is fair and

reasonable and shall be deemed for all purposes to constitute reasonably equivalent value and

fair    consideration        under   the   Bankruptcy    Code   and   any   other   applicable   law.

___________________ and the Trustee have not engaged in any conduct that would cause or

permit the Purchase Agreement or the Sale to be avoided. ___________________ is a buyer in

good faith as the term is used in Bankruptcy Code § 363(m) and upon the granting of this Order

by this Court with respect to the Purchase Agreement, if applicable, Auction Procedures and/or

Procedures Order, ___________________ shall be entitled to the protection of Bankruptcy Code

§ 363(m). Accordingly, the reversal or modification on appeal of the authorization provided

herein to consummate the Sale shall not affect the validity of the Sale, unless such authorization

is duly stayed pending such appeal. The transaction contemplated by the Purchase Agreement, if

applicable, Auction Procedures and/or Purchase Order may not be avoided, or costs or damages

imposed on or awarded against any party in interest in this bankruptcy case under Bankruptcy

Code § 363(n), or any other provisions of the Bankruptcy Code.

         17.       The Trustee is hereby authorized to execute such documents, including, but not

limited to a deed and any required New York transfer tax forms and do such acts as are necessary

or desirable to carry out the transaction contemplated by the terms and conditions of the

Purchase Agreement, the Auction Procedures, the Procedures Order and this Order.

         18.       The Trustee shall be, and hereby is, authorized to take all such actions and

execute and deliver to ___________________ such other and further agreements and documents




{Client/086324/1/02101054.DOC;3 }                   14
as may be necessary to consummate the Sale and effectuate the terms of this Order, without

further Order of this Court.

         19.       This Order and the Purchase Agreement, if any, Auction Procedures and the

Procedures Order shall be binding in all respects upon all creditors (whether known or unknown)

of the Debtor, all successors and assigns of ___________________, the Debtor, all other parties

in interest, and any subsequent trustee appointed in the Debtor’s Chapter 7 Case.

         20.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the interpretation, implementation and enforcement of this Order.

         21.       The failure specifically to include or to reference any particular provision of the

Purchase Agreement, the Auction Procedures or the Procedures Order in this Order shall not

diminish or impair the effectiveness of such provision, it being the intent of the Court the

Purchase Agreement, if applicable, and the Sale pursuant to the Auction Procedures and

Procedures Order be authorized and approved in its entirety.

         22.       The Purchase Agreement, if applicable, and the Auction Procedures, and any

related agreements, documents or other instruments may be modified, amended or supplemented

by the parties thereto in accordance with the terms thereof without further order of the Court,

provided that any such modification, amendment or supplement does not have a material adverse

effect on the Debtor’s estate.

         23.       The provisions of this Order are nonseverable and mutually dependent.

         24.       To the extent permitted by Bankruptcy Code § 525, no governmental unit may

revoke or suspend any permit relating to the operation of the Property sold, transferred or

conveyed to ___________________ on account of the filing or pendency of the Debtor’s

bankruptcy case or the consummation of the Sale.




{Client/086324/1/02101054.DOC;3 }                  15
         25.       In the event of any inconsistency between this Order, on the one hand, and the

Purchase Agreement, if applicable, or other documents related to the Sale, on the other hand, the

terms of this Order shall control.

         26.       This Court shall retain exclusive jurisdiction to enforce the terms and provisions

of this Order, the Procedures Order and the Purchase Agreement, if applicable, in all respects and

to decide any disputes arising between the Trustee and ___________________.

         27.       Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry.

Dated: New York, New York
       __________, 2020

                                                ____________________________________
                                                HONORABLE STUART M. BERNSTEIN
                                                UNITED STATES BANKRUPTCY JUDGE




{Client/086324/1/02101054.DOC;3 }                  16
